Citation Nr: 0920273	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss resulting from 
exposure to noise from artillery fire during service.  His WD 
AGO Form 100, Separation Qualification Records, indicate that 
he served with the 601st Tank Destroyer Battalion and was 
assigned to field artillery basic training for 2 months.  His 
remaining 36 months of service were spent serving as a truck 
driver and office clerk.  His WD AGO Form 53-55 shows that he 
was awarded the Bronze Star medal and the Croix de Guerre 
medal with French Palm.

The Veteran's service treatment records (STRs) are missing 
and presumed destroyed by a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO's attempts to 
reconstruct them or obtain them from all potential sources 
were unsuccessful.  The Veteran did not submit private 
treatment records.  

VA treatment records, dated from April 2004 to March 2005 are 
on file.  At a February 2005 VA audiology evaluation, the 
clinician documented that the Veteran complained of hearing 
loss and required the use of hearing amplification equipment.  
The Veteran stated that he had a history of noise exposure 
during his time in the military.  The clinician noted that 
results of the Veteran's audiometric test, not included in 
the file, were available for review upon request.  

The clinician noted that the audiometric testing indicated 
that the Veteran suffers from moderately-severe high-
frequency sensorineural hearing loss.  His maximum word 
recognition scores were recorded as 76 and 84 percent for the 
right and left ears, respectively.  As noted above, the full 
results of the test are not included in the Veteran's file.  
The clinician opined that due to the Veteran's reported 
military noise exposure, it was at least as likely as not 
that his hearing loss is related to military service.  The 
clinician noted that there was no significant change since a 
previous hearing evaluation in January 2002.

Where relevant records were destroyed in a fire at NPRC, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, a clinician opined that the Veteran's hearing 
loss was service connected.  Unfortunately, she did not have 
the opportunity to review the claims file.

The Board is of the opinion, in light of the evidence 
suggesting current hearing loss, that a VA examination would 
be helpful in the adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the 
Veteran's treatment records from the 
Mountain Home, Tennessee VA Medical Center 
ranging from March 2000 to April 2004 to 
be added to the Veteran's file for review.  
Additionally, the RO should seek to obtain 
any other outstanding VA treatment records 
not currently associated with the 
Veteran's file.

2.  The RO should arrange for the Veteran 
to undergo a VA audiology examination to 
determine the nature, extent and etiology 
of the Veteran's bilateral hearing loss.  
All indicated studies should be conducted.  
With respect to any hearing loss 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's hearing loss is 
etiologically related to noise exposure in 
service.  The Veteran's claims file must 
be made available to the examiner for 
review.

3.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the 
case, which should include consideration 
of the February 4, 2005 audiometric 
examination, performed at the Mountain 
Home, Tennessee VA Medical Center, and all 
evidence added to the record since the 
June 2006 statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

